MR. JUSTICE SMITH
delivered the opinion of the court.
This cause relates to the same controversy and state of facts as are disclosed in State ex rel. Bowling v. District Court, 41 Mont. 532. On July 9, 1910, relators filed with the district court their affidavit for a writ of mandate to compel the mayor of Butte to restore them to active service. The respondent answered, admitting substantially all the averments of the affidavit and alleging affirmatively that in relieving relators from active service he was exercising a power belonging to him as mayor, and that such power was invoked solely in the interests of economy. On October 1, 1910, the court denied a peremptory writ and entered a formal judgment to that effect. The appeals are from the judgment and an ‘order denying a new trial.
But one question is necessary of decision in order to dispose of the appeals, and that is: In whom does the power to reduce the police force reside? We said in State ex rel. Bowling v. District Court, supra, that this authority is assuredly lodged somewhere. The respondent claims that it rests with him, while the relators maintain that it resides in the city council alone. We think the latter contention is the correct one. Section 3259, Revised Codes, which deals with the powers of a city council, provides that it shall have power to manage the affairs of the city generally, to levy and collect taxes for general and special purposes, to fix the compensation and prescribe the duties of all officers and other employees of the city, subject to certain limitations, and to appropriate money and provide for the payment of the expenses of the city. Section 3287, Revised Codes, provides that all accounts and demands against a city must be submitted to the council, and if found correct, must be allowed and paid. In the case of Helena Water Works Co. v. City of Helena, 31 Mont. 243, 78 Pac. 220, this court held that it is a matter exclusively *336for the city council to determine whether a particular current expense is reasonable or necessary. It will, therefore, be seen at once that the legislature has delegated to the city council the sole authority to determine what amount of money shall be' expended in carrying on the city government. This duty is purely legislative, and necessarily involved therein is the power to curtail expenses when necessity dictates. The council, being charged with these general duties of supervision over the economic and financial affairs of the city, may well be presumed to be the best judge as to whether economy of administration requires that the police force shall be reduced in numbers.
The judgment and order are reversed and the cause is remanded to the district court of Silver Bow county, with directions to issue a peremptory writ of mandate as prayed for.

Reversed and remanded.

Mb. Chief 'Justice Brantly and Mr. Justice Holloway concur.